
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.44

VERTEX PHARMACEUTICALS INCORPORATED
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


        Effective as of March 14, 2005, the annual cash compensation for
non-employee directors serving on the Board of Directors includes an annual
retainer of $25,000, payable in quarterly installments, plus $2,500 for each
Board meeting attended and $500 for each committee meeting attended on a regular
Board meeting day. If a committeee meeting is held on a day other than a regular
Board meeting day, the meeting fee is $1,000. Meetings held by conference call
are compensated at the rate of $375 per meeting. The Chair of the Corporate
Governance and Nominating Committee receives a $20,000 annual retainer. The
Chair of the Audit Committee receives a $15,000 annual retainer. The Chair of
the Management Development and Compensation Committee receives a $10,000 annual
retainer.

        Under the 1996 Stock and Option Plan, each non-employee director, upon
initial election or appointment to the Board, receives a non-qualified option to
purchase 20,000 shares of Common Stock at an exercise price equal to the Common
Stock's then fair market value. Those options vest quarterly over a four-year
period from the date of grant, based on continued service on the Board. Each
non-employee director in office on June 1 of any year also receives a
non-qualified option to purchase 10,000 shares of Common Stock under the 1996
Stock and Option Plan, exercisable immediately at a price equal to the fair
market value per share of the Company's Common Stock on the date of grant.

--------------------------------------------------------------------------------





QuickLinks


VERTEX PHARMACEUTICALS INCORPORATED SUMMARY OF NON-EMPLOYEE DIRECTOR
COMPENSATION POLICY
